Citation Nr: 1337688	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  10-07 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than October 8, 2010, for establishment of a spouse as a dependent for the purposes of Department of Veterans Affairs benefits.

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

3.  Entitlement to a rating in excess of 20 percent for right upper peripheral neuropathy.

4.  Entitlement to a rating in excess of 20 percent for left upper peripheral neuropathy.

5.  Entitlement to a rating in excess of 10 percent for right lower peripheral neuropathy.

6.  Entitlement to a rating in excess of 10 percent for left lower peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to November 1971 and from November 1974 to November 1977. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision and December 2010 decision letter of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence. 

The issue of service connection for an eye disability, secondary to diabetes mellitus, was raised by the Veteran in a January 2012 written statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of ratings in excess of 20 percent for diabetes mellitus, 20 percent for right and left upper peripheral neuropathy, and 10 percent for right and left lower peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  However, in a June 2012 rating decision, the Veteran was granted a 100 percent schedular disability rating.  In light of the award, in consultation with his representative, the Veteran may choose to withdraw the increased rating claims remaining on appeal.


FINDINGS OF FACT

1.  The Veteran married his current wife in September 1984.

2.  On October 8, 2010, the Veteran informed VA of the fact that he was married, and he then provided evidence of her name, social security number, and the month, year and place of the marriage.

3.  There is no objective indication that at any time between the date of marriage in September 1984 and October 2010 the Veteran requested to add his wife as a dependent or provided VA information as to her name, social security number, and the month, year and place of the marriage.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 8, 2010, for establishment of a spouse as a dependent for the purposes of Department of Veterans Affairs benefits have not been met.  38 U.S.C.A. §§ 5107, 5.110(n) (West 2002); 38 C.F.R. §§ 3.204(a)(1), 3.401(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the purposes of VA benefits, awards of additional compensation or pension payable for a dependent are effective as of the latest of the following dates: (1) the date of the claim, meaning the date of veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within 1 year of the event, otherwise the date notice is received of the dependent's existence, if evidence is received within 1 year of the VA request; (2) the date dependency arises; and (3) the effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action.  See 38 C.F.R. § 3.401(b); see also 38 U.S.C.A. § 5.110(n).

Subject to some exceptions, VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and, where the claimant's dependent child does not reside with the claimant, the name and address of the person who has custody of the child.  In addition, a claimant must provide the social security number of any dependent on whose behalf he or she is seeking benefits.  38 C.F.R. § 3.204(a)(1).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, a report of contact by the RO dated October 8, 2010, indicates that the Veteran called that day and wanted to add his wife as a dependent for VA benefit purposes.  Subsequently, the RO requested the requisite information regarding the addition of a dependent.  In November 2010, the Veteran provided the RO with the name and social security number of his wife, the place of their marriage, and the date of marriage of September 29, 1984.  Considering the pertinent evidence in light of the governing legal authority, no earlier date than October 8, 2010, is warranted for establishment of a spouse as a dependent for the purposes of VA benefits.  

Prior to the October 8, 2010, report of contact, the record reflects that on February 8, 1984, the Veteran notified VA of that his marital status had changed to divorced.  

The claims file also contains written communications from the Veteran dated in September 1990, November 1990, February 1999, April 1999, February 2003, June 2008, October 2008, November 2009, and February 2010.  However, no such communication sought dependent status for the Veteran's wife, provided the requisite evidence of the Veteran's wife's existence, or otherwise served to notify VA that the Veteran wished to establish his wife as a dependent for the purposes of VA benefits.  

The Board notes that, in August 2008, VA received a written statement, purportedly from the Veteran's wife, in support of claims by the Veteran for increased benefits.  However, in a November 2008 notice letter issued in connection with a rating decision adjudicating such claims, the RO informed the Veteran that he was being payed as a single veteran with no dependents.  Furthermore, enclosed with such notice letter was VA Form 21-8764, which notified the Veteran that veterans with his level of disability may be entitled to additional compensation for a spouse, but that he must promptly advise VA of any change in the status of his dependents as a condition of his right to such increased payment.  A June 2004 letter had contained the same information and provided the same form to the Veteran.  However, the Veteran's earliest notification to VA of his wife as a dependent was the October 8, 2010 telephone call.  

As reflected in written statements submitted in October 2010, November 2010, and January 2011, the Veteran contends that, prior to October 2010, he had repeatedly attempted to establish his wife as a dependent for VA benefit purposes and had, on numerous occasions, submitted the requisite information to VA.  In October 2010, he stated that he had filled out numerous forms regarding his wife's dependent status, had been arguing about it for approximately five years and telling VA that his status was wrong, and had been told that VA had not filed such documentation.  In November 2010, he asserted that he had been filling out the same form since 2001 and asking VA to take care of the issue of his wife's status.  He also asserted that VA had had this information since 1984 when he and his wife were first married, when he first filed the requisite form.  In January 2011, the Veteran again asserted that he had repeatedly filled out the proper forms establishing his wife as a dependent and had been filing them with VA since 2002, but that such forms must have been misplaced or thrown away.  

The Board recognizes the Veteran's contentions.  However, it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut this "presumption of regularity."  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  The presumption of regularity applies to procedures at the RO.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).

In this case, there is no clear evidence that the RO did not discharge its official duties with respect to any documentation regarding the establishment of the Veteran's wife as a dependent.  Again, there is no documentation or other evidence of record supporting the Veteran's contentions that he had repeatedly filed documents establishing his wife as a dependent for a number of years; the only evidence in support of the Veteran's claims are his assertions beginning in October 2010.  Rather, the multiple communications from the Veteran between September 1990 and February 2010 noted above, which include several applications for VA benefits and statements related to such claims, do not contain the information necessary to establish the Veteran's wife as a dependent or any assertion of the Veteran's desire to do so.  

Finally, the Board notes the contentions of the Veteran's representative in October 2011 and September 2013 statements that the claims file contains correspondence indicating that VA acknowledged having received a claim for benefits from the Veteran dated in February 2003, but that it was not able to locate the documentation of the claim.  In this regard, the record reflects that, in an August 2003 letter to the Veteran, the RO stated the following: "Our records show that you filed a claim for benefits on February 3, 2003.  Unfortunately, we have not been able to locate the original paperwork submitted."  However, it also reflects that such February 3, 2003, written statement, raising several claims for service connection and increased rating, was later associated with the claims file.  The statement does not mention the Veteran's spouse or otherwise indicate in any way that he sought to establish his wife as a dependent for VA purposes.  Moreover, in a June 2004 notice letter informing the Veteran that such February 2003 claims had been adjudicated, the RO specifically informed the Veteran that he was being paid "as a single veteran with no dependents," and specifically stated the following (italics included in original notice letter):

"Veterans who have a 30 percent or greater combined service connected disability rating may qualify to receive additional money every month for their dependents.  If you have any eligible dependents, please complete, sign and return the enclosed VA Form 21-686c, Declaration of Status of Dependents.  Send this form to the address at the top of this letter.  Please put your full name and VA file number on the evidence.

"We may be able to pay you from the date we received your claim, if we receive this form within one year from the date of this letter and we decide that you are entitled to VA benefits.  If we do not receive this form within one year from the date of this letter, we can only pay you from the date we receive the evidence."

 Again, the claims file contains no response to this notice from the Veteran.

Thus, there is no clear evidence to rebut the presumption of regularity.  The Board finds that a preponderance of evidence weighs against the Veteran's assertions that he submitted requests and the requisite information earlier than October 8, 2010, to establish his wife as a dependent for VA benefits purposes, and against his claim for an earlier effective date, generally.  Therefore, the Board finds that the earliest date notice was received of the Veteran's wife's existence, where the required evidence was received within one year of subsequent VA request for such evidence, was October 8, 2010, which was more than one year after the date of the Veteran's marriage to his wife.

Accordingly, the claim for an effective date earlier than October 8, 2010, for establishment of a spouse as a dependent for the purposes of Department of Veterans Affairs benefits must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The establishment of the Veteran's spouse as a dependent for the purposes of VA benefits represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the effective date did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.   See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Both in the December 2010 decision letter and in the September 2011 statement of the case, the RO clearly notified the Veteran that the effective date of October 8, 2010, for establishment of his wife as a dependent for the purposes of VA benefits was based on the receipt of his claim for such on that date.  While the Veteran has asserted that he submitted applications to establish his wife as a dependent, he has not provided any additional documentation demonstrating this or any information that might help VA obtain any such documentation.   

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 

ORDER

An effective date earlier than October 8, 2010, for establishment of a spouse as a dependent for the purposes of Department of Veterans Affairs benefits is denied.


REMAND

In a June 2013 rating decision, the RO in Philadelphia, Pennsylvania, indicated that it had reviewed evidence including treatment records from the VA Medical Center (VAMC) in Lebanon from December 8, 2011, to February 26, 2013, and treatment records from the VAMC in Philadelphia from September 20, 2012, to May 31, 2013.  However, such cited treatment records have not been associated with the claims file or Virtual VA; the most recent VA treatment records in the file are dated in December 2009.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records related to the Veteran's diabetes mellitus and upper and lower extremity peripheral neuropathy from the VAMC in Lebanon from December 8, 2011, to the present, and from the VAMC in Philadelphia from September 20, 2012, to the present.  All records and/or responses received should be associated with the claims file.  

2.  After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


